The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/139,711 by YOU et al. for “METHOD AND APPARATUS FOR DETERMINING AVAILABILITY OF RESOURCE IN WIRELESS COMMUNICATION SYSTEM”, filed on 12/31/2020. 
Claims 1-9 are now pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 15 and 17 of U.S. Patent No. US10887945B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to receiving configuration information indicating the availability of time resource, which is determined as being always available regardless of the availability information, and recite similar subject matter as the instant claims, which recite a broader scope of the limitations recited in the conflicting patent as noted below.  Provided below is the mapping of some claim limitations. 

Claim No.
Instant Claims (17/139,711)
Conflicting Patent (10,887,945) 
Claim No.
1
1. A method for transmitting a synchronization signal block in a wireless communication system, the method performed by an integrated access-backhaul node (IAB node) and comprising: 






















receiving availability information informing an availability of a time resource; 











and transmitting the synchronization signal block on the time resource, 





wherein the availability of the time resource is determined by the IAB node as being always available regardless of the availability information.
1. A method for determining an availability of a resource in a wireless communication system, the method performed by a communication node and comprising: 


13. The method of claim 1, wherein the communication node is an integrated access and backhaul (IAB) node comprising a base station and a user equipment (UE).
________________________

receiving synchronization signal block (SSB) configuration information, 

wherein the SSB configuration information informs a SSB transmission resource on which the communication node is capable of transmitting a SSB, 


receiving resource configuration information, wherein the resource configuration information informs a link direction and an availability of a time resource of the communication node, 

where the time resource is related to a link between the communication node and a child node of the communication node, 

and determining an availability of a specific resource which is included in both of the time resource and the SSB transmission resource based on the SSB configuration and the resource configuration information, 

wherein the availability of the specific resource is determined as being always available.
1,13
5, 9
Independent claims 5, 9 of the instant application can be similarly mapped to conflicting claims 15, 17.
Independent claims 5, 9 of the instant application can be similarly mapped to conflicting claims 15, 17. 
15, 17


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are the additional feature included in the conflicting claim  (e.g. the IAB). More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claims 1, 13, 15, 17 to receiving configuration information indicating the availability of time resource, which is determined as being always available regardless of the availability information 

Claim No.
Instant Claims (17/139,711)
Conflicting Patent (10,887,945) 
Claim No.
4
4. The method of claim 1, wherein the link direction of the time resource is configured as downlink.
2. The method of claim 1, wherein the communication node transmits a downlink signal on the specific resource.
2
8
8. The IAB node of claim 5, wherein the link direction of the time resource is configured as downlink.
2. The method of claim 1, wherein the communication node transmits a downlink signal on the specific resource.
2






As indicated above, the subject matter claimed in dependent claims 4 and 8 of the instant application are fully disclosed in conflicting claim 2 and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter.


Allowable Subject Matter
Subject to the double patenting rejection (indicated above), claims 1-9 would be allowable. The following is an examiner’s statement of reasons for allowance:

A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

For example, with respect to claim 1, BAO et al. (US20210368425A1) teaches A method for transmitting a synchronization signal block in a wireless communication system, the method performed by an integrated access-backhaul node (IAB node) and comprising: (BAO, Fig. 4, paragraphs 75-76, teach a method performed by an IAB node for determining a periodicity of SSB transmission.)  
receiving availability information informing an availability of a time resource; (BAO, Fig. 4, paragraphs 75-76, teach receiving the periodicity information via SIB.)  
and transmitting the synchronization signal block on the time resource, (BAO, Fig. 4, paragraphs 76-77, teach transmitting the SSB on the actual indicated resources.)

LIU et al. (US20210152306A1) teaches A method for transmitting a synchronization signal block in a wireless communication system, the method performed by an integrated access-backhaul node (IAB node) and comprising: (LIU, Fig. 13, step 1402, paragraphs 66, 79, teach transmitting a SSB in a wireless communication system 1400 which is performed by an IAB node.)  
receiving availability information informing an availability of a time resource; (LIU, Fig. 13, step 1402, paragraphs 66, 79, teach receiving, via the configuration information, availability information comprising time resources.)  
and transmitting the synchronization signal block on the time resource, (LIU, Fig. 13, step 1406, paragraphs 66, 108, teach transmitting at least one SSB.)  

Islam (US20190394749A1), Fig. 17, step 1705, paragraphs 191-192, teach receiving a SSB indicating a location of a paging occasion. Furthermore, Fig. 17, step 1705, paragraphs 191-192, teach receiving paging configuration information indication a number of downlink slots (i.e. link direction) and one or more slots that are unavailable (i.e. availability of a time resource), and Fig. 17, steps 1710, 1715, paragraphs 193-194, teach monitoring for the paging transmission during the paging occasion, wherein the paging occasion is based on the SSB.)

Lin et al. (US20190393980A1) is directed to configuring SSB for RLM and RLM CSI-RS resources with different numerologies, and a UE performs SSB based RLM and CSI-RS based RLM based on whether the SSB and CSI-RS resources are TDMed configured by the network (Abstract). More particularly, Fig. 8, paragraph 38, teach receiving SSB configuration information (step 801), receiving CSI-RS configuration (step 802), and performing SSB based on whether the SSB and CSI-RS resources are TDMED (step 804). 

Novlan et al. (US20190350023A1) Fig. 11, step 1100, paragraph 83, teach receiving a synchronization signal to facilitate wireless connection. Furthermore, Fig. 11, step 1102, paragraph 83, teach receiving configuration information of radio resources to be used by a mobile device, and Fig. 11, steps 1102, 1106, paragraph 83, teach the configuration data to be used by the mobile device (i.e. child node of the communication node).

Zhang et al. (US20190246410A1) teaches (Fig. 4, paragraphs 73-77) teach mapping a SSB configuration using the SSB transmission indicator to determine one or more SSB for rate matching in one or more slots of a plurality of communication slots (step 402) based on receiving the SSB configuration in step 400.

XIONG et al. (US20200229242A1) is directed to determining random access configuration information of an integrated Access and Backhaul (IAB) UE from the received random access configuration information of the normal UE based on information indicating relationship between the random access configuration information of the normal UE and the random access configuration information of the IAB UE (abstract). Particularly, Fig. 7, paragraph 150, teach determining resources for the IAB UE according to the configuration information.

However, none of these references, taken alone or in any reasonable combination, teach the features of: “wherein the availability of the time resource is determined by the IAB node as being always available regardless of the availability information.” as similarly recited in independent claims 1, 5 and 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412